Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in responsive to the Request for Reconsideration-After Non-Final filed on 12/16/2021.
Claims 1, 5-8, 12-15, and 19-20 are allowed. 
Examiner's Statement of reason of Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method and apparatus for sharing folder backed integrated workspaces, displaying a graphical user interface (GUI) that integrates communications and content management into a single user interface and generating, viewing, editing, and sharing content items associated with the workspace.  
The closest prior art, as previously, currently recited and IDS, Edson is directed to a method/system for sharing and viewing content deal within today, sharing information is maintained and tracked.
Rathod is directed to a method/system for creating social graph based on unique identifiers including mobile phone numbers associate with user and connected users of user's device(s) and enable to determine, attach, auto associate, apply privacy settings, 
Lee et al., (“Lee,” US 2013/0014023) is directed to a method/system for discussing workspaces linked to workspaces containing work items stored in a web-based content management system with collaboration environment. 
FitzGerald et al., (“FitzGerald,” US 2009/0327405) is directed to a method/system for receiving search commands that reference a search string, and searching the document content within the shared workspace for the search string. If the search string occurs anywhere within the shared workspace.
Kagawa et al., (“Kagawa,” US 2009/0235182) is directed to a method/system for assisting a collaborative activity includes a plurality of work interfaces for sharing information in the collaborative activity. 
Baldwin et al., (“Baldwin,” US 2015/0213037) is directed to a method/system for generating a collaboration container associated with a project and generating  the web content management artifact from the collaboration container includes assigning one or more site content items to a user.
Lo et al., (“Lo,” US 10,402,786) is directed to a method/system for managing projects in a content management system; wherein generating a project folder view that presents the project data associated with the project folder and/or project in a convenient and easy to access graphical user interface.
However, none of Edson, Rathod, Lee, FitzGerald, Kagawa, Baldwin, and Lo teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1, 8, and 15.  For example, none of 
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH K PHAM whose telephone number is (571)270-3230.  The examiner can normally be reached on Monday-Thursday from 8:00 AM to 6:00 PM (EST).
to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINH K PHAM/
Primary Examiner, Art Unit 2174